        Case 1:18-cv-01684-SES Document 38 Filed 06/17/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MARIE HALL,                            :     CIVIL NO. 1:18-CV-01684
                                       :
             Plaintiff                 :
                                       :     (Chief Magistrate Judge Schwab)
             v.                        :
                                       :
STACEY LINEBAUGH,                      :
                                       :
             Defendant                 :


                                     ORDER
                                   June 17, 2020



      Having carefully considered the briefs and oral arguments of both parties,

we conclude that Ms. Hall has failed to prove that her Laser Spine Institute

expenses are not payable by her first party insurance carrier under 75 Pa.C.S.

§ 1722.1 Although Ms. Hall has remaining first party benefits, and 75 Pa.C.S.


1
 The parties agree that 75 Pa.C.S. § 1722 applies, with the only contention being
whether the Laser Spine Institute expenses are payable. Section 1722 provides:
     In any action for damages against a tortfeasor, or in any
     uninsured or underinsured motorist proceeding, arising out of
     the maintenance or use of a motor vehicle, a person who is
     eligible to receive benefits under the coverages set forth in this
     subchapter, or workers’ compensation, or any program, group
     contract or other arrangement for payment of benefits as
     defined in section 1719 (relating to coordination of benefits)
        Case 1:18-cv-01684-SES Document 38 Filed 06/17/20 Page 2 of 2




§ 1722 precludes recovery of amounts payable as first party benefits, Ms. Hall has

not submitted the Laser Spine Institute expenses to her first party benefits carrier.

Accordingly, IT IS ORDERED that the defendant’s motion in limine (Doc. 29) is

GRANTED. Therefore, Ms. Hall is prohibited from presenting evidence related to

the Laser Spine Institute expenses or from seeking to recover for the Laser Spine

Institute expenses.




                                        S/Susan E. Schwab
                                        Susan E. Schwab
                                        Chief United States Chief Magistrate Judge




      shall be precluded from recovering the amount of benefits paid
      or payable under this subchapter, or workers’ compensation, or
      any program, group contract or other arrangement for payment
      of benefits as defined in section 1719.
75 Pa.C.S. § 1722.
